Title: From James Madison to Ambrose Madison, 27 May 1790
From: Madison, James
To: Madison, Ambrose


Dear brother
N. Y. May 27. 1790
I have this moment your favor of the 16th. The inclosed papers will shew you that the project of asuming the State debts is revived & likely to employ further time. I hope we shall be able to defeat it, but the advocates for it are inconceivably persevering as well as formidable in point of numbers. The bill for funding the other debt is gone thro’ and will pass the 3d. reading in the H. of Reps. in substance as reported by the Secretary of the Treasury. I inclose a bill for regulating the navigation & trade in such a manner as either to bring G. B. to reasonable terms or to try the consequences of her refusal. The ⟨p⟩olicy of the measure is daily gaining friends. It will probably pass the H. of Reps. by a very large majority. And the Senate are much better disposed on the subject than at the last Session. I conjecture it will succeed there also.
The President has been at the point of death, but now rides out and is getting well fast. The influenza has made great havoc on the health of ⟨…⟩ I am quite restored myself. Col: Bland ⟨…⟩
